Order entered July 6, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                          No. 05-14-01028-CR

                          ADOLPH JUNIOR MENJIVAR, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-57185-U

                                              ORDER
       The State’s July 1, 2015 second motion for extension of time to file the State’s brief is

GRANTED. The State’s brief received by the Clerk of the Court on July 1, 2015 is DEEMED

timely filed on the date of this order.

                                                         /s/   LANA MYERS
                                                               JUSTICE